In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim against a public corporation, the Valley Central School District appeals from (1) so much of an order of the Supreme Court, Orange County, dated August 12, 1976, as, upon denying the application, did so without prejudice to renewal "upon papers which objectively support petitioner’s claim that the reason for her late claim is based upon her physical and/or mental incapacity” (emphasis in original) and (2) a further order of the same court, dated March 1, 1977, which granted the application. Order dated March 1, 1977 affirmed, without costs or disbursements. Appeal from the order dated August 12, 1976 dismissed as academic, without costs or disbursements, in the light of the disposition of the appeal from the order dated March 1, 1977. In our opinion, Special Term did not abuse its discretion in granting the claimant’s motion for leave to serve a late notice of claim (see General Municipal Law, § 50-e, subd 5). Margett, J. P., Rabin, Titone and Mollen, JJ., concur.